Exhibit 10.6

THE PROGRESSIVE CORPORATION

2010 GAINSHARING PLAN

1. The Plan. The Progressive Corporation and its subsidiaries (collectively,
“Progressive” or the “Company”) have adopted The Progressive Corporation 2010
Gainsharing Plan (the “Plan”) as part of their overall compensation program. The
Plan is performance-based and is administered under the direction of the
Compensation Committee of the Board of Directors of The Progressive Corporation
(the “Committee”). Plan years will coincide with Progressive’s fiscal years.

2. Participants. Plan participants for each Plan year shall include all officers
and regular employees of Progressive, unless determined otherwise by the
Committee. The Gainsharing opportunity, if any, for those executive officers who
participate in The Progressive Corporation 2007 Executive Bonus Plan (the
“Executive Bonus Plan”) will be provided by the Executive Bonus Plan, although
participants in that plan may also participate in this Plan if and to the extent
determined by the Committee.

3. Gainsharing Formula. Annual Gainsharing Payments under the Plan will be
determined by application of the following formula:

 

  Annual Gainsharing Payment    =    Paid Eligible Earnings    x   
Target Percentage    x    Performance Factor

4. Paid Eligible Earnings. Paid Eligible Earnings for any Plan year shall mean
and include the following: regular, used Earned Time Benefit, sick, holiday
(excluding, for all purposes hereunder, premium holiday pay for exempt
employees), funeral and overtime pay, military pay, and retroactive payments of
any of the foregoing items, received by the participant during the Plan year for
work or services performed as an officer or employee of Progressive.

For purposes of the Plan, Paid Eligible Earnings shall exclude all other types
of compensation, including, without limitation, any short-term or long-term
disability payments made to the participant, the earnings replacement component
of any workers’ compensation award, any bonus, Gainsharing or other incentive
compensation or equity-based awards, including, without limitation, payments
from any discretionary cash fund, any dividend payments and unused Earned Time
Benefit.



--------------------------------------------------------------------------------

5. Target Percentages. Target Percentages vary by position. Target Percentages
for Plan participants typically are as follows:

 

POSITION

   TARGET %

Senior Executives and Executive Level Managers

   60 - 150%

Business Leaders

   35 - 60%

Directors and Senior Directors

   20 - 35%

Middle Managers and Senior Managers

   15 - 20%

Senior Professionals and Entry Level Managers

   8 - 20%

Administrative Support and Entry Level Professionals

   0 - 8%

Target Percentages will be established within the above ranges by, and may be
changed with the approval of, the following officers of The Progressive
Corporation (collectively, the “Designated Executives”): (a) the Chief Executive
Officer, and (b) either the Chief Human Resource Officer or the Chief Financial
Officer; provided that the Chief Human Resource Officer may establish
appropriate procedures to evaluate the need for, and if appropriate, implement
individual exceptions to the foregoing ranges. Target Percentages may be changed
from year to year by the Designated Executives. Notwithstanding anything herein
to the contrary, only the Committee may establish or modify the Target
Percentages for the Company’s executive officers.

If a participant’s Target Percentage changes during a Plan year, the Target
Percentages used to calculate such participant’s Annual Gainsharing Payment
hereunder shall be weighted appropriately to reflect such participant’s tenure
in each such position during the Plan year.

6. The Performance Factor.

 

  A. Core Business Defined

The Performance Factor shall be determined by the performance of the Core
Business during the Plan year, pursuant to the procedures and calculations
described below. The “Core Business” shall be comprised of the following:

 

  •  

The Agency Auto business unit, consisting of the auto business produced by
independent agents or brokers, including Strategic Alliances Agency auto, but
excluding the Agency Special Lines business;

 

  •  

The Direct Auto business unit, consisting of the auto business produced by phone
or over the Internet, but excluding the Direct Special Lines business;



--------------------------------------------------------------------------------

  •  

The Special Lines business unit, including Special Lines business generated by
agents and brokers and directly by phone or over the Internet (but excluding
umbrella policies); and

 

  •  

The Commercial Auto business unit.

Each of the Agency Auto, Direct Auto, Special Lines and Commercial Auto business
units is referred to herein as a “Business Unit” or “Unit.” For all purposes
under this Plan, the results of the Professional Liability Group, the CAIP
Servicing Group, the Company’s Australia operations, the Midland Financial
Group, Inc. and other businesses in run-off are excluded from the Core Business
results.

 

  B. Matrices

For purposes of computing a performance score for the Core Business, operating
performance results for each Business Unit, or a portion of the business written
by a Business Unit as defined below or as hereafter defined by the Committee
(referred to as a “Business Sub-unit” or a “Sub-unit”), are evaluated using a
performance matrix that is established by or under the direction of the
Committee for the Plan year. Each matrix assigns performance scores to various
combinations of profitability and growth outcomes for the applicable Business
Unit or Sub-unit.

For 2010, and for each Plan year thereafter until otherwise determined by the
Committee: (i) the Direct Auto Business Unit will be evaluated according to the
performance of its respective “New” and “Renewal” Business Sub-units, using the
performance measures further described below; and (ii) each of the Agency Auto,
Commercial Auto and Special Lines Business Units will be evaluated according to
the performance of the unit as a whole, without regard to any Sub-unit
performance. Therefore, separate Gainsharing matrices will be established for
the following:

 

  •  

Agency Auto;

 

  •  

Direct Auto – New Sub-unit;

 

  •  

Direct Auto – Renewal Sub-unit;

 

  •  

Special Lines; and

 

  •  

Commercial Auto.

 

  C. Performance Measures

Growth. The growth measure for the Plan year under all matrices will be based on
policies in force (“PIFs”).

For all matrices other than those for the Direct Auto Business Unit, growth will
be measured by the percentage change in average PIFs for the Plan year compared
to the average PIFs of the immediately preceding fiscal year. Average PIFs for
the Plan year and for the immediately preceding fiscal year will be determined
by adding the fiscal-month-end number of PIFs for each month during such year
and dividing the total by twelve.



--------------------------------------------------------------------------------

For Direct Auto, the following will apply to the matrix for the applicable
Business Sub-unit:

 

  (i) For the “New” Business Sub-unit matrix, growth will be measured by the
change in (a) the number of new policies written by the Business Unit during the
applicable Plan year that remained in force (including, without limitation, as a
result of renewal thereof) as of the last day of the Plan year, as compared with
(b) the number of new policies written by such Business Unit during the
immediately preceding Plan year that remained in force as of the last day of
such immediately preceding Plan year.

 

  (ii) For the “Renewal” Business Sub-unit matrix, growth will be measured by
the PIF retention rate of the applicable Business Unit for the Plan year – i.e.,
the percentage of the policies that were in force in such Business Unit on the
first day of the Plan year that remained in force (including, without
limitation, as a result of renewal thereof) as of the last day of the Plan year.

Profitability. For all Business Unit and Sub-unit matrices, the measurement of
profitability will be the GAAP combined ratio for the Plan year for the
applicable Unit or Sub-unit.

Miscellaneous. Notwithstanding the foregoing, net operating results from
business that is not included in the descriptions in Paragraph 6(A) above, if
any, will be apportioned among the appropriate Business Units or Sub-units in
accordance with the respective amount(s) of net earned premiums generated by
such business in each such Business Unit or Sub-unit, and the apportioned net
operating results will be included in the calculation of the GAAP combined ratio
for such Business Unit(s) or Sub-unit(s). Assigned risk business is not included
in determining the growth of any Business Unit or Sub-unit, but the net
operating gains/losses for such assigned risk business will be included in the
calculation of the GAAP combined ratio for the applicable Business Unit or
Sub-unit.

 

  D. Calculation of Performance Factor

Performance Score

Using the Gainsharing matrix for each Business Unit or Sub-unit, as applicable,
and the actual performance results for the applicable Business Unit, the GAAP
combined ratio for each such Unit or Sub-unit will be matched with the growth
levels achieved by such Unit or Sub-unit, to determine the performance score for
such Unit or Sub-unit.

The performance score for each of the Agency Auto, Special Lines and Commercial
Auto Business Units, which will be used to calculate the Performance Factor as
described further below, will be determined by reference to the applicable
matrix.



--------------------------------------------------------------------------------

The performance score for the Direct Auto Business Unit used to calculate the
Performance Factor will be calculated by:

 

  (i) Weighting the performance scores determined under the matrices for the
applicable New and Renewal Sub-units, using the following weighting factors:

 

  •  

Two-thirds ( 2/3) from the score determined under the matrix for the Renewal
Sub-unit; and

 

  •  

One-third ( 1/3) from the score determined under the matrix for the New
Sub-unit; and

 

  (ii) Adding the weighted performance scores for the applicable New and Renewal
Sub-units to produce the Direct Auto Business Unit performance score.

Performance Factor

The resulting performance scores for each of the Agency Auto, Direct Auto,
Commercial Auto and Special Lines Business Units will then be multiplied by a
weighting factor, which shall be a fraction or decimal equivalent, determined by
dividing the net earned premiums generated by such Business Unit during the Plan
year by the net earned premiums generated by all of the Business Units
comprising the Core Business in the aggregate. The sum of these weighted
performance scores will be the Performance Factor for the Plan year.

 

  E. Limitations

The performance score under each matrix can vary from 0 to 3.0, determined under
the procedures described above, based on actual performance. The final
Performance Factor cannot exceed 2.0, regardless of the results of any
individual matrix.

7. Payment Procedures; Deferral. Subject to Paragraph 9 below, no later than
December 31 of each Plan year, each participant will receive an initial payment
in respect of his or her Annual Gainsharing Payment for that Plan year equal to
75% of an amount calculated on the basis of Paid Eligible Earnings for the first
24 pay periods of the Plan year, estimated earnings for the remainder of the
Plan year, and performance data through the first 11 months of the Plan year
(estimated, if necessary). No later than February 28 of the following year, each
participant will receive the balance of his or her Annual Gainsharing Payment,
if any, for such Plan year, based on his or her Paid Eligible Earnings and
performance data for the entire Plan year.

Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan (“Deferral Plan”) may elect to
defer all or a portion of the Annual Gainsharing Payment otherwise payable to
him/her under this Plan, subject to and in accordance with the terms of the
Deferral Plan.

8. Other Plans. If, for any Plan year, an employee has been selected to
participate in both this Plan and another cash incentive plan offered by the
Company, then with respect to



--------------------------------------------------------------------------------

such employee, the Gainsharing formula set forth in Paragraph 3 hereof shall be
appropriately adjusted by applying a weighting factor to reflect the proportion
of the employee’s total annual incentive opportunity that is being provided by
this Plan. The Committee shall have full authority to determine the incentive
plan or plans in which any employee will participate during any plan year and,
if an employee is selected to participate in more than one plan, the weighting
factor that will apply to each such plan.

9. Qualification Date; Leave of Absence; Withholding. Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). Individuals who are hired
on or after December 1 of any Plan year are not entitled to an Annual
Gainsharing Payment for that Plan year.

Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, as amended, personal leave of absence with the approval of
the Company, military leave or short or long-term disability on the
Qualification Date with respect to any Plan year will be entitled to receive an
Annual Gainsharing Payment for such Plan year, calculated as provided in
Paragraphs 3 through 6 above and based on the amount of Paid Eligible Earnings
received by such participant during the Plan year.

All payments made hereunder will be net of any legally required deductions for
federal, state and local taxes and other items.

10. Non-Transferability. The right to any Annual Gainsharing Payment hereunder
may not be sold, transferred, assigned or encumbered by any participant. Nothing
herein shall prevent any participant’s interest hereunder from being subject to
involuntary attachment, levy or other legal process.

11. Administration. The Plan shall be administered by or under the direction of
the Committee. The Committee shall have the authority to adopt, amend, revise
and repeal such rules, guidelines, procedures and practices governing the Plan
as it shall, from time to time, in its sole discretion, deem advisable.

The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.

Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify the
Business Units or Sub-units and the Gainsharing formulae, weighting factors,
performance targets and Target Percentages) may be exercised by the Designated
Executives;



--------------------------------------------------------------------------------

provided, however, that only the Committee may take such actions or make such
determinations for the Company’s executive officers. In the event of a dispute
or conflict, the determination of the Committee will govern.

12. Termination; Amendment. The Plan may be terminated, amended or revised, in
whole or in part, at any time and from time to time by the Committee, in its
sole discretion.

13. Unfunded Obligations. The Plan will be unfunded and all payments due under
the Plan shall be made from Progressive’s general assets.

14. No Employment Rights. Nothing in the Plan shall be construed as conferring
upon any person the right to remain a participant in the Plan or to remain
employed by Progressive, nor shall the Plan limit Progressive’s right to
discipline or discharge any of its officers or employees or change any of their
job titles, duties or compensation.

15. Set-Off Rights. Progressive shall have the unrestricted right to set off
against or recover out of any Annual Gainsharing Payment or other sums owed to
any participant under the Plan any amounts owed by such participant to
Progressive.

16. Prior Plans. This Plan supersedes all prior plans, agreements,
understandings and arrangements regarding bonuses or other cash incentive
compensation payable to participants by or due from Progressive. Without
limiting the generality of the foregoing, this Plan supersedes and replaces The
Progressive Corporation 2009 Gainsharing Plan (the “Prior Plan”), which is and
shall be deemed to be terminated as of January 1, 2010 (the “Prior Plan
Termination Date”); provided, however, that any bonuses or other sums earned and
payable under the Prior Plan with respect to any Plan year ended on or prior to
the Prior Plan Termination Date shall be unaffected by such termination and
shall be paid to the appropriate participants when and as provided thereunder.

17. Effective Date. This Plan is adopted, and is to be effective, as of
January 2, 2010, which is the commencement of Progressive’s 2010 fiscal year.
This Plan shall be effective for the 2010 Plan year (which coincides with
Progressive’s 2009 fiscal year) and for each Plan year thereafter unless and
until terminated by the Committee.

18. Governing Law. This Plan shall be interpreted and construed in accordance
with the laws of the State of Ohio.